Name: Council Regulation (EC) No 1310/2002 of 19 July 2002 amending Regulation (EC) No 963/2002 laying down transitional provisions concerning anti-dumping and anti-subsidy measures adopted pursuant to Commission Decisions No 2277/96/ECSC and No 1889/98/ECSC as well as pending anti-dumping and anti-subsidy investigations, complaints and applications pursuant to those Decisions
 Type: Regulation
 Subject Matter: competition;  iron, steel and other metal industries;  European Union law
 Date Published: nan

 Avis juridique important|32002R1310Council Regulation (EC) No 1310/2002 of 19 July 2002 amending Regulation (EC) No 963/2002 laying down transitional provisions concerning anti-dumping and anti-subsidy measures adopted pursuant to Commission Decisions No 2277/96/ECSC and No 1889/98/ECSC as well as pending anti-dumping and anti-subsidy investigations, complaints and applications pursuant to those Decisions Official Journal L 192 , 20/07/2002 P. 0009 - 0010Council Regulation (EC) No 1310/2002of 19 July 2002amending Regulation (EC) No 963/2002 laying down transitional provisions concerning anti-dumping and anti-subsidy measures adopted pursuant to Commission Decisions No 2277/96/ECSC and No 1889/98/ECSC as well as pending anti-dumping and anti-subsidy investigations, complaints and applications pursuant to those DecisionsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Treaty establishing the European Coal and Steel Community ("ECSC Treaty") will expire on 23 July 2002.(2) Products which are currently covered by the ECSC Treaty will be subject to the Treaty establishing the European Community as of 24 July 2002.(3) Regulation (EC) No 963/2002(1) lays down transitional provisions concerning anti-dumping and anti-subsidy measures adopted pursuant to Commission Decision No 2277/96/ECSC of 28 November 1996 on protection against dumped imports from countries not members of the European Coal and Steel Community(2) and Commission Decision No 1889/98/ECSC of 3 September 1998 on protection against subsidised imports from countries not members of the European Coal and Steel Community(3). The Annexes to that Regulation list all the anti-dumping and anti-subsidy measures in force on 16 April 2002, namely the date of the adoption of the proposal by the Commission.(4) In the meantime, amendments have however been adopted in relation to certain of these measures. Consequently, the abovementioned Annexes should be updated. It is therefore appropriate to provide for an amending Regulation which brings the Annexes to Regulation (EC) No 963/2002 up to date,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 963/2002 is hereby amended as follows:1. the table in Annex I shall be amended as follows:(a) opposite the entry "Flat-rolled products of iron or non-alloy steel (hot-rolled coils)":(i) the entry in the second column entitled "Decision No" shall be replaced by the following: "Commission Decision No 283/2000/ECSC of 4.2.2000 (OJ L 31, 5.2.2000, p. 15) (corrected by Decision No 2009/2000/ECSC of 22.9.2000) (OJ L 240, 23.9.2000, p. 12), as last amended by Commission Decision No 841/2002/ECSC of 21.5.2002 (OJ L 134, 22.5.2002, p. 11) and Commission Decision No 1043/2002/ECSC of 14.6.2002 (OJ L 157, 15.6.2002, p. 45)";(ii) in the fifth column, the entry relating to India shall be replaced by the following: "Tata Iron & Steel Company Ltd (A078)Essar Steel Ltd (A083/A076)Steel Authority of India Ltd (A084/A077)Jindal Vijayanagar Steel Ltd (A270)Ispat Industries Ltd (A204)All other companies (A999)";(iii) in the sixth column, the entry relating to India shall be replaced by the following: "0Undertaking/1,5 %Undertaking/11,5 %Undertaking/18,1 %Undertaking/14 %10,7 %";(b) opposite the entry "Hot-rolled flat products of non-alloy steel quarto plates)":(i) the entry in the second column entitled "Decision No" shall be replaced by the following: "Commission Decision No 1758/2000/ECSC of 9.8.2000 (OJ L 202, 10.8.2000, p. 21), as last amended by Commission Decision No 979/2002/ECSC of 3.6.2002 (OJ L 150, 8.6.2002, p. 36)";(ii) in the fifth column, the entry relating to Romania shall be replaced by the following: "Sidex SA (069)All other companies (A999)";(iii) in the sixth column, the entry relating to Romania shall be replaced by the following: "5,7 %11,5 %";2. the table in Annex II shall be amended as follows:(a) in the second column, the entry entitled "Decision No" shall be replaced by the following: "Commission Decision No 284/2000/ECSC of 4.2.2000 (OJ L 31, 5.2.2000, p. 15), corrected by Commission Decision No 2071/2000/ECSC of 29.9.2000 (L 246, 30.9.2000, p. 32), as last amended by Commission Decision No 842/2002/ECSC of 21.5.2002 (OJ L 134, 22.5.2002, p. 18) and Commission Decision 1043/2002/ECSC of 14.6.2002 (OJ L 157, 15.6.2002, p. 45)";(b) in the fifth column, the entry relating to India shall be replaced by the following: "Essar Steel Ltd (A083/A076)The Steel Authority of India Ltd (A084/A077)Tata Iron & Steel Company Ltd (A075/A078)Ispat Industries Ltd (A204)Jindal Vijayanagar Steel Ltd (A270)All other companies (A999)";(c) in the sixth column, the entry relating to India shall be replaced by the following: "Undertaking/4,9 %Undertaking/12,3 %Undertaking/6,2 %Undertaking/9,8 %Undertaking/5,7 %13,1 %".Article 2This Regulation shall enter into force on 24 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 149, 7.6.2002, p. 3.(2) OJ L 308, 29.11.1996, p. 11. Decision as last amended by Decision No 435/2001/ECSC (OJ L 63, 3.3.2001, p. 14).(3) OJ L 245, 4.9.1998, p. 3.